Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, line 4, “surrounds around” is redundant.  It appears that “around” should be deleted.  In line 10, “covers on” is redundant.  It appears that “on” should be deleted.
Claim 14 is identical to claim 6, so it should be cancelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-8, and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12 (the last line containing text) ends in a semicolon “;”, however, each claim must end in a period “.”.
Claims 16 and 17 improperly depend from cancelled claims 4 and 5, respectively.  For the purpose of this Office Action, it is assumed that claims 16 and 17 should depend from claims 7 and 8, respectively, but correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (PGPub 2015/0257622) in view of Lussier et al. (USPN 10,730,572) and Edwards (USPN 5,368,376).
Regarding claim 1, Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
Qian is silent regarding the hard layer having a wave-shaped outer side with protrusions on tops of waved parts of the wave-shaped outer side.  
Lussier teaches a track having layers 105l-105z having harder and softer layers (of varying hardness; see col. 13, lines 17-26).  Protrusions on a particular layer 1605 (seen in Figure 16) are embedded in an adjacent layer through a wave-shaped interface (see Figure 16; layer 1605 has a wave-shaped outer side that is covered by at least one different layer on its outer side; the lower part of the track structure shown in Figure 16 corresponds to the outer side of the track) and protrusions so the hard and soft layers are nested with each other.  Lussier teaches that an interface between different layers of the track are configured such that, in addition to following the curved or wave shape of the neighboring layer, protrusions in the form of a ridge or fishtail (1720 in Figure 17A; 1740 in Figure 17B; see col. 26, lines 25-35) may be included.  Lussier also teaches that “[g]eometric details omitted from many of the embodiments discussed above may be included in the zones 105(1)-105(z) to implement such a mechanical interlock relationship” and “[v]arious other mechanical arrangements are possible” (col. 26, lines 33-35).  
Kajihara teaches a composite member where a harder material 2 includes a wave-shaped side 2a that also has protrusions 2b in the side having the wave shape (asperities include protrusions and concavities and they extend on the contact surface 4 of the material 2, see para [0032], lines 1-4, which would include the tops of the wave portions).
It would have been obvious to one of ordinary skill in the art to provide a wave shape and protrusions projecting into outwardly from the hard layer into the soft layer of Qian, as taught by Lussier, in order to provide a mechanically interlocked, more secure connection between the layers. It would also have been obvious to one of ordinary skill in the art to form the mechanical interlock with protrusions on tops of wave parts, as taught by Kajihara, in order to further improve the bonding strength of the interface between the hard and soft layers for a more secure connection between the layers. 
Regarding claim 3, the hard layer (inner layer of the track) taught by Qian is engaged with the gear 904.  
Regarding claims 6, and 14-17, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  
Regarding claims 7 and 8, Lussier teaches inner and outer layers of track materials including thermoplastic polyurethane rubber (see col. 16, lines 32-36; the term “elastomer” is used interchangeably with the term “rubber”) and nylon fibers (col. 17, lines 59-66).  It would have been obvious to one of ordinary skill in the art to construct inner and/or outer layers of the elastomeric track of Qian from a thermoplastic polyurethane rubber or with nylon fibers, as taught by Lussier, in order to achieve acceptable traction, wear, and abrasion resistance.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-8, and 14-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Kajihara reference is now relied upon to teach a wave shape and protrusions on the wave parts of the wave parts in order to provide a positive lock for a more secure connection between the layers.  
In addition to the newly cited prior art, it is also noted that courts have held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claims is significant.  Applicant’s disclosure indicates that providing a nesting structure is beneficial, but no evidence has been provided to establish that a wave shape with protrusions on tops of the wave parts provide more than an obvious advantage, in view of the prior art.  There is no unexpected result.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966; the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Therefore, the claims are not believed to be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim teaches a rubber belt with layers of material having differing characteristics, where the interface between the layers is wave-shaped.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611